          Case 4:20-cv-00037-RM Document 71 Filed 08/16/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6
 7
 8
                           IN THE UNITED STATES DISTRICT COURT
 9
                                  FOR THE DISTRICT OF ARIZONA
10
11
     Stonney Biddings,                               No. CV-20-00037-TUC-RM
12
                     Plaintiff,                      ORDER
13
     v.
14
     Eric Frias, et al.,
15
                     Defendants.
16
17           Pending before the Court is the parties’ Joint Motion to Amend Scheduling Order.
18   (Doc. 64.) The parties jointly move to amend the existing Scheduling Order to reflect a
19   revised timeline if the parties are unable to reach settlement at the conference set for
20   August 18, 2021 before Magistrate Judge Bruce G. Macdonald. (Id.) Specifically, the
21   parties request that, if the matter does not settle, Plaintiff be permitted thirty days
22   thereafter to amend his pleadings. (Id.) The parties additionally request that if
23   Defendant’s pending dispositive motion is denied in whole or in part, that they be
24   permitted an additional sixty days to complete discovery including Plaintiff’s deposition
25   and IME and expert depositions. (Id.) The parties propose these changes because Plaintiff
26   has not yet been deposed or medically examined. (Id.) The parties agree that Plaintiff’s
27   recent transfer from Pima County to State custody will facilitate the scheduling of his
28   deposition and IME. (Id.) However, the parties wish to schedule the deposition and IME
       Case 4:20-cv-00037-RM Document 71 Filed 08/16/21 Page 2 of 2



 1   after the upcoming settlement conference and aver that it will not affect the ability of this
 2   matter to settle. (Id.) Additionally, in support of their request to extend discovery by sixty
 3   days, the parties indicate that the remaining discovery in this matter will be expensive
 4   and will be unnecessary if Defendants’ dispositive motion is granted. (Id.)
 5          Good cause appearing,
 6          IT IS ORDERED that the parties’ Joint Motion to Amend Scheduling Order
 7   (Doc. 64) is granted. The May 18, 2021 Scheduling Order (Doc. 52) is amended as
 8   follows:
 9          (1) Plaintiff shall have thirty (30) days following the August 18, 2021 settlement
10              conference to amend his pleadings.
11          (2) The parties shall have sixty (60) days following the resolution of Defendants’
12              pending motion for summary judgment (Doc. 30) to complete discovery.
13          (3) A Joint Proposed Pretrial Order shall be filed thirty (30) days after completion
14              of discovery.
15          Dated this 16th day of August, 2021.
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 -2-
